UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-168587 CONTINUITYX SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 27-2701563 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 610 State Route 116, Metamora IL (Address of principal executive offices) (Zip Code) (309) 367-2800 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 20, 2012, there were 134,014,900 shares of the registrant’s common stock, $0.01 par value, outstanding. EXPLANTORY NOTE In connection with the filing of this Quarterly Report on Form 10-Q for the quarter ended September 30, 2012, ContinuityX Solutions, Inc. (“Continuity”) is relying on Release No. 68224 issued by the Securities and Exchange Commission (the “SEC”), titled “Order Under Section 17A and Section 36 of the Securities Exchange Act of 1934 Granting Exemptions from Specified Provisions of the Exchange Act and Certain Rules Thereunder,” which provides that filings by registrants unable to meet filing deadlines due to Hurricane Sandy and its aftermath shall be considered timely as long as the filing is made on or before November 21, 2012, and the conditions contained therein are satisfied. Continuity’s Chief Financial Officer is headquartered in New York and its SEC counsel’s offices are in New York.Accordingly, Continuity was unable to file this report by November 14, 2012 on a timely basis due to disruptions caused by Hurricane Sandy. CONTINUITYX SOLUTIONS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDEDSEPTEMBER 30, 2012 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Consolidated Balance Sheets June 30, 2012 and September 30, 2012 (Unaudited) 3 Consolidated Statements of Operations for the Three Months Ended September 30, 2011 and 2012 (Unaudited) 4 Consolidated Statement of Changes in Shareholders' Equity for the Three Months Ended September 30, 2012 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2011 and 2012 (Unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURE 26 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CONTINUITYX SOLUTIONS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, September 30, ASSETS: Current assets: Cash and cash equivalents $ $ Investment – convertible note receivable Accounts receivable: Factored, less allowance of $0 and $3,499,685, respectively Other Prepaid expenses and other current assets Total current assets Other assets: Security deposits Deferred finance costs, net Deferred tax asset - Total other assets Property and equipment: Cost Accumulated depreciation Property and equipment, net Total assets $ $ LIABILITIES: Current liabilities: Current portion of long-term debt $ $ Notes payable Amount due factor Accounts payable Accrued expenses: Salaries, wages, commissions, etc. Outside commissions Interest Other - Income taxes - Warrant liabilities - Total current liabilities Long-term debt, less current portion shown above Deferred income taxes - Total liabilities SHAREHOLDERS’ EQUITY: Preferred Stock, $0.001 par value, authorized 25,000,000 shares at June 30, 2012 and September 30, 2012; none issued - - Common Stock, $0.001 par value, authorized 200,000,000; issued 133,979,900 shares at June 30, 2012 and September 30, 2012 Additional paid-in capital Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CONTINUITYX SOLUTIONS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended September 30, 2011 and 2012 (Unaudited) Gross service revenues $ $ Less: reseller commissions Net service revenue Costs of services Gross profit Other income and expenses: Selling and administrative expenses Interest expense Other (income) expense, net Loss before income taxes Provisionfor (benefit from)income taxes: Current - Deferred Net loss $ $ Earnings (loss) per share, basic and diluted $ $ Weighted average number of common shares The accompanying notes are an integral part of these consolidated financial statements. 4 CONTINUITYX SOLUTIONS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY For the ThreeMonths Ended September 30, 2012 (Unaudited) Additional Common Stock Preferred Paid-in Retained Shares Amount Stock Capital Earnings Total Balance – June 30, 2012 $ $
